DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1, 11, and 25 have been amended, claims 49, 51, and 53 have been canceled, and claims 54-55 have been newly added.  Claims 1, 3, 10-11, 25, 27, 34, 50, 52, and 54-55 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that Ly does not teach “the identifier of the system information to be used by the terminal is generated by the source network device based on a bitmap manner”, as recited in independent claims 1, 11, and 25.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Ly teaches a system information block (SIB) request bitmap (Ly - Fig. 3; Paragraph [0021], provisional paragraph [0020], note system information block (SIB) bitmap that may be included in the chirp message, the SIB bitmap includes values indicating whether or not a corresponding SIB is being requested; Paragraph [0089], provisional paragraph [0084], note the base station may broadcast a response (dedicated signaling) to the chirp signal containing the requested system information, the response encoded based on the SIB request bitmap). Additionally, each bit of the SIB request bitmap corresponds to a particular SIB (Ly - Paragraph [0059], provisional paragraph [0054], note a bit in first position in the SIB request bitmap may correspond to a first SIB, a bit in a second position in the SIB request bitmap may correspond to a second SIB, etc.), which is then used by the base station to transmit a broadcast system information response message (previously indicated as the dedicated signaling) including the requested SIBs.  In other words, the broadcast system information response message is the dedicated signaling containing the identifier of the system information, which is generated by the base station (source network device).  Therefore, Ly still teaches “the identifier of the system information to be used by the terminal is generated by the source network device based on a bitmap manner”, as recited in independent claims 1, 11, and 25.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a long time" in claim 55 is a relative term which renders the claim indefinite.  The term "a long time" is not defined by the claim, the specification does not provide a standard Furthermore, the term is only mentioned in page 13 lines 15-20 of applicant’s specification, without any further disclosure as to what constitutes “a long time”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 25, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,909,228 B2), hereinafter referred to as Lee, in view of Attar et al. (US 2009/0023448 A1), hereinafter referred to as Attar, Anchan et al. (US 2014/0066082 A1), hereinafter referred to as Anchan, and Ly et al. (US 2017/0311285 A1, provisional application no. 62/327,359), hereinafter referred to as Ly.

	Regarding claim 1, Lee teaches a method for system message transmission (Lee - Col. 2 lines 4-6, note the method may further include receiving a preliminary report request for requesting acquisition of the system information from the serving cell), comprising:
	requesting, by the terminal, for system information to be used by the terminal via the dedicated control signaling (Lee - Fig. 11 step S1160; Fig. 12 measurement report S1250; Col. 16 lines 14-18, note the UE transmits the measurement report (dedicated control signaling) including information on the selected member CSG cell, including the CSG (closed subscriber group) ID and CGI (global cell identity) of the selected CSG cell); and
	receiving, by a terminal, system information (Lee - Fig. 12, note system information S1270; Col. 16 lines 64-67, note the UE obtains a CSG ID of each CSG by receiving system information of the measurement object cells (CSG1 and CSG2)), wherein the network device is a source network device accessed by the terminal (Lee - Fig. 12, note serving cell receives measurement report S1250), and the requesting, by a terminal, for system information to be used by the terminal from a network device via a dedicated control signaling comprises:
	requesting, by the terminal, for the system information from the source network device via the dedicated control signaling (Lee - Fig. 11 step S1160; Fig. 12 measurement report S1250; Col. 16 lines 14-18, note the UE transmits the measurement report (dedicated control signaling) including information on the selected member CSG cell, including the CSG (closed subscriber group) ID and CGI (global cell identity) of the selected CSG cell), and
	the receiving by the terminal, the system information comprises:
	receiving, by the terminal, system information (Lee - Fig. 12, note system information S1270; Col. 16 lines 64-67, note the UE obtains a CSG ID of each CSG by receiving system information of the measurement object cells (CSG1 and CSG2)),
	wherein the system information comprises a Master Information Block (MIB) and a plurality of System Information Blocks (SIBs) (Lee - Col. 13 lines 57-63, note system information necessary for communication between a UE and a BS, system information transmitted through the PBCH is referred to as a master information block (MIB), system information transmitted through a physical downlink control channel (PDCCH) is referred to as a system information block (SIB); Col. 14 lines 64-65, note UE receives MIB and SIB).
	Lee does not teach receiving, by the terminal, the system information, which is sent by a target network device to the source network device and is forwarded by the source network device, of the target network device, the target network device being a network device to which the terminal intends to be handed over from the source network device.
	In an analogous art, Attar teaches receiving, by the terminal, the system information, which is sent by a target network device to the source network device and is forwarded by the source network device, of the target network device, the target network device being a network device to which the terminal intends to be handed over from the source network device (Attar - Fig. 4; Paragraph [0049], note the target NodeB grants the handover, which can include target system information for use by the UE, the source NodeB relays the handover grant to the UE, which can include target system information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Attar into Lee in order to reduce latency and failures (Attar - Paragraph [0049]).
	The combination of Lee and Attar does not teach wherein the MIB comprises a downlink system bandwidth, and the plurality of SIBs comprises access limit information of a cell.
	In an analogous art, Anchan teaches wherein the MIB comprises a downlink system bandwidth (Anchan - Paragraph [0060], note a MIB includes parameters to aid the UE in locating SIB, such as DL bandwidth), and the plurality of SIBs comprises access limit information of a cell (Anchan - Paragraph [0009], note LTE networks support access barring by broadcasting the class(es) or categories of subscribers barred from network access on a cell-by-cell basis, as indicated in the system information block (SIB)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Anchan into the combination of Lee and Attar in order to implement access barring to improve network access for high priority group members, reducing access channel collision (Anchan - Paragraph [0008]).
	The combination of Lee, Attar, and Anchan still does not teach wherein the dedicated control signaling carries an identifier of the system information to be used by the terminal, and the identifier of the system information to be used by the terminal is generated by the source network device based on a bitmap manner.
	In an analogous art, Ly teaches wherein the dedicated control signaling carries an identifier of the system information to be used by the terminal, and the identifier of the system information to be used by the terminal is generated by the source network device based on a bitmap manner (Ly - Fig. 3; Paragraph [0021], provisional paragraph [0020], note system information block (SIB) bitmap that may be included in the chirp message, the SIB bitmap includes values indicating whether or not a corresponding SIB is being requested; Paragraph [0089], provisional paragraph [0084], note the base station may broadcast a response (dedicated signaling) to the chirp signal containing the requested system information, the response encoded based on the SIB request bitmap).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ly into the combination of Lee, Attar, and Anchan in order to use bitmaps to identify specific system information blocks (SIBs) that a UE has requested, reducing network resource usage (Ly - Paragraph [0090], provisional paragraph [0085]).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the network device.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Lee (Lee - Fig. 14; Col. 18 lines 22-31, note UE 60 comprises RF unit 63, which transmits and/or receives radio signals (functioning as both the requesting module and the receiving module)).

	Regarding claim 54, Lee does not teach wherein when the target network device supports the system information requested by the terminal, the requested system information is sent from the target network device to the source network device and is forwarded by the source network device to the terminal.
	In an analogous art, Attar teaches wherein when the target network device supports the system information requested by the terminal, the requested system information is sent from the target network device to the source network device and is forwarded by the source network device to the terminal (Attar - Fig. 4; Paragraph [0049], note the target NodeB grants the handover, which can include target system information for use by the UE, the source NodeB relays the handover grant to the UE, which can include target system information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Attar into Lee for the same reason as claim 1 above.

Claims 3, 27, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Attar, Anchan, and Ly as applied to claims 1, 11, and 25 above, and further in view of Bontu et al. (US 9,301,184 B2), hereinafter referred to as Bontu.

	Regarding claim 3, the combination of Lee, Attar, Anchan, and Ly, specifically Lee teaches wherein the dedicated signaling comprises a measurement report (Lee - Fig. 11 step S1160; Fig. 12 measurement report S1250; Col. 16 lines 14-18, note the UE transmits the measurement report (dedicated control signaling) including information on the selected member CSG cell, including the CSG (closed subscriber group) ID and CGI (global cell identity) of the selected CSG cell).
	Lee does not teach wherein the measurement report comprises a result of measurement on neighboring cells of the source network device performed by the terminal, and the neighboring cells comprise a cell of the target network device.
	In an analogous art, Bontu teaches wherein the measurement report comprises a result of measurement on neighboring cells of the source network device performed by the terminal, and the neighboring cells comprise a cell of the target network device (Bontu - Col. 3 lines 20-35, note UEs measure received signal strength and quality with respect to the serving/camped cell and the neighbor cells, and report these measurements to the serving cell (in a measurement report) to decide an appropriate target cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bontu into the combination of Lee, Attar, Anchan, and Ly in order to check resource availability for the target cell to avoid unnecessary handover (Bontu - Col. 8 lines 65-67 and Col. 9 lines 1-7).

	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 52, the claim is interpreted and rejected for the same reason as claim 3.

Claims 10, 34, 50, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Attar, Anchan, and Ly as applied to claims 1, 11, and 25 above, and further in view of Min et al. (US 10,237,907 B2), hereinafter referred to as Min.

	Regarding claim 10, the combination of Lee, Attar, Anchan, and Ly does not teach wherein the system information to be used by the terminal comprises system information to be updated for the terminal.
	In an analogous art, Min teaches wherein the system information to be used by the terminal comprises system information to be updated for the terminal (Min - Abstract, note when changed system information of the first BS is received from a second BS of the second cell, the MS updates the stored system information using the changed system information; Col. 3 lines 9-17, note after a MS performs handover from the first cell to a second cell, receiving changed context information (system information) from a second BS of the second cell, context information of the MS is updated using the changed context information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Min into the combination of Lee, Attar, Anchan, and Ly in order to reduce the time required to perform a follow-up handover operation in case of radio link failure (Min - Col. 2 lines 28-51).

	Regarding claim 34, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 50, the claim is interpreted and rejected for the same reason as claim 10.

	Regarding claim 55, the combination of Lee, Attar, Anchan, and Attar does not teach wherein the system information to be updated for the terminal refers to: system information, to be updated, of the target network device after the terminal performs cell handover; or system information, to be updated, of a cell for the terminal when the terminal is in the cell for a long time and system information of the cell changes, the cell belonging to the network device accessed by the terminal.
	In an analogous art, Min teaches wherein the system information to be updated for the terminal refers to:
	system information, to be updated, of the target network device after the terminal performs cell handover (Min - Col. 3 lines 9-17, note after a MS performs handover from the first cell to a second cell, receiving changed context information (system information) from a second BS of the second cell, context information of the MS is updated using the changed context information); or
	system information, to be updated, of a cell for the terminal when the terminal is in the cell for a long time and system information of the cell changes, the cell belonging to the network device accessed by the terminal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Min into the combination of Lee, Attar, Anchan, and Ly for the same reason as claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (US 2009/0082002 A1) discloses a relay station broadcasting system information
	Mildh et al. (US 2011/0268014 A1) discloses transmitting system information changes to a relay node.
	Jung et al. (US 2017/0013576 A1) discloses relaying SIBs from the network to UEs and triggering handover.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461